Title: To Thomas Jefferson from Charles Mortimer, with an Invoice of Medicines for the Hospital at Fredericksburg, 28 December 1780
From: Mortimer, Charles
To: Jefferson, Thomas




Sir
December 28 1780.

I am persuaded your Excellency and the Honble. Council will pardon the liberty of this address, as It’s intended to relieve the Distress of the Soldiery that may occasionaly be in the Hospital here.
Doctor Rickman in September last wrote to me to take Charge of the Hospital at this place and at present to find Medicine for them, Which should be repaid. I did so, and untill this time attended, and found Medicine for a great many of the Virginia and Maryland Line that were ordered in by the officers to be taken care of. This I carefully attended to, and sent them all away to their respective Corps except three that shall be shortly sent forward.
As It’s not in my Power to find Medicine much longer out of my private Stock for Practice, I take the Liberty of sending an Invoice of such as may be absolutely necessary for the Sick and wounded, to request they may be ordered to this place, and they shall be Carefully kept for that particular purpose. As I have purchased Medicines at a very dear Rate for 12 Months past, and never received any Payment or Emolument for the Services done, I hope your Excellency will direct me and order payment in that Line, as I am unacquainted with the Mode of application. I am with profound Respect, Your most Obt Hble St,

Chs. Mortimer



Enclosure
Invoice of Medicines for the Hospital at Fredericksburg


Jallap
Tartar Emetic
Mercurial Ointment


Ipeccacuhan
Glauber Salts
Quicksilver


Rhubarb
Calomel
Cream tartar



Salt peter
Oil Turpentine
Gum Arabick


Bark
Plasters
Gum Guiacum


Salt Tartar
Olive Oil
Camphire


Sperma Cœti
Spanish flies
Aloes


Laudanum
Elixir Paregoric
Tow


Opium
Bals Traumatick
Splints


Basilicon
Volatiles



Paper and Whatever the Director general may think Proper.

Chs. MortimerFredericksburg Dcr. 28th. 1780


